DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 November 2021 has been entered.

Claim Status
Claims 1, 2, 4 – 6, 8 – 14, and 16 – 22 are pending.  Claims 1 and 17 were amended.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4 – 6, 8 – 14, and 16 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Claim 1 includes the element/step “comparing a value of a mechanical property measured by the sensing unit to a value of the mechanical property measured by the sensing unit at a different point in time and to electrical data”, and claim 17 includes the element/step “determining whether there is anomalous battery operation based upon the identification of the at least one change in the at least one mechanical property from each sensor unit and electrical data”.  However, the claims include “mechanically detecting anomalous battery behavior” in their preambles, and electrical data is not the same as a detection of a mechanical property.  Furthermore, the claims are silent with regard to any element that detects electrical data.  It is unclear what generates the electrical data that is to be used in the claimed determination.
Claims 1, 2, 4 – 6, 8 – 14, 16, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Claim 1 includes the element/step “comparing a value of a mechanical property measured by the sensing unit to a value of the mechanical property measured by the sensing unit at a different point in time and to electrical data”.
Claims 17 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly Claim 17 includes the element/step “determining whether there is anomalous battery operation based upon the identification of the at least one change in the at least one mechanical property from each sensor unit and electrical data”.  It is unclear if the limitation “at least one change” applies to “at least one mechanical property”, or to “electrical data”, or both.  It is unclear if the claim is meant to determine a change in the at least one mechanical property, or determine a change in the electrical data, or determine a change in both the at least one mechanical property and the electrical data.  For the purpose of the instant examination, the Examiner interprets this as determining either a change in the at least one mechanical property or determining a change in the electrical data.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 4, 5, 8, 9, 12 – 14, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al., US 2014/0255738 (hereinafter 'Adams') in view of Kim et al., US 2013/0093383 (hereinafter 'Kim').

Regarding claim 1: Adams teaches a device for mechanically detecting anomalous battery behavior ([0042]: discloses monitoring a two dimensional grid of pressure and/or temperature sensors to detect damage to a battery), comprising:
one or more sensing units ([0048]:discloses an array of pressure detectors, where each of the detectors is capable of sensing pressure), configured as:
i. one sensing unit operationally coupled to a first surface ([0043]: discloses “a 2D pressure sensor array is placed in contact with a battery”, where the Examiner interprets the pressure sensor array as equivalent to a sensing unit);
ii. two or more sensing units each operationally coupled to the first surface; or 
iii. one or more sensing units operationally coupled to the first surface and one or more sensing units operationally coupled to a second surface, the second surface being opposite the first surface ([0050]: discloses the use of multiple sensing units placed on opposite sides of the battery being monitored);
a processor, coupled to the sensing unit, configured to receive input from the one or more sensing units and make a determination of anomalous battery operation by, for each of the one or more sensing units, comparing a value of a mechanical property measured by the sensing unit to a value of the mechanical property measured by the sensing unit at a different point in time and to electrical data ([0055, 0071, 0074]: 
wherein each sensing unit comprises at least one of a mechanical transducer or optical sensor ([0055]: discloses that each “sensel” in the detection array is a transducer).

Although Adams discloses the use of current and voltage measurements, for example as shown in Fig 12, Adams is silent with respect to 
make a determination of anomalous battery operation by, for each of the one or more sensing units, comparing a value of a mechanical property measured by the sensing unit to a value of the mechanical property measured by the sensing unit at a different point in time and to electrical data. 

Kim teaches a device for detecting the failure of a battery using internal pressure measurements ([0013]) that includes 
make a determination of anomalous battery operation by, for each of the one or more sensing units, comparing a value of a mechanical property measured by the sensing unit to a value of the mechanical property measured by the sensing unit at a different point in time and to electrical data ([0046 – 0051]: discloses acquiring cell 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Adams in view of Kim to incorporate an analysis of the acquired voltage and current data into the determination of abnormal battery conditions to improve the detection of a failing battery.  

Regarding claim 2: Adams in view of Kim teaches the device of claim 1, as discussed above, wherein the battery cell is an intercalated battery cell (Adams: [0072]: discloses the use of “Li-ion batteries which involve Li intercalation with an associated volume/pressure change”). 

Regarding claim 4: Adams in view of Kim teaches the device of claim 1, as discussed above.
Adams is silent with respect to wherein 
the at least one mechanical property is strain.

Kim teaches an apparatus for detecting a failure of a battery ([0003]) that includes wherein 


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Adams in view of Kim to enable determining the amount of pressure generated by the battery under test using a commonly available strain gauge, as known in the art.

Regarding claim 5: Adams in view of Kim teaches the device of claim 1, as discussed above, wherein the sensing unit comprises a first mechanical transducer or optical sensor and at least one additional mechanical transducer or optical sensor (Adams: [0043, 0050]: discloses the use of a two dimensional array of sensors and optionally multiple two dimensional arrays of sensors).

Regarding claim 8: Adams in view of Kim teaches the device of claim 1, as discussed above, configured such that the processor is capable of identifying anomalous battery behavior of the at least one battery cell before a failure event occurs (Adams: [0045]: discloses detecting “battery failure as it begins to occur”, which the Examiner interprets as prior to a failure event).

Regarding claim 9: Adams in view of Kim teaches the device of claim 8, as discussed above.
Adams is silent with respect to wherein 


Kim teaches
the identified at least one battery cell can be removed without removing the sensing unit ([Fig. 1, 0044]: discloses “the corresponding battery cell which is determined as being in an abnormal state may be repaired and replaced early”,  where the sensing unit 21 in Kim is shown separate from the batteries 111 – 113, 121 – 123, etc. in Fig 1).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Adams in view of Kim to improve the usability of the battery monitor system by allowing for a simple replacement of one battery with another battery to be tested, as known in the art. 

Regarding claim 12: Adams in view of Kim teaches the device of claim 1, as discussed above, further comprising a battery management system capable of measuring non-mechanical properties related to the at least one battery cell is coupled to the processor, wherein the processor is configured to make a determination of anomalous battery operation based on both mechanical and non-mechanical properties (Adams: [0046]: discloses the use of a two dimensional array of temperature sensors in addition to the two dimensional grid of pressure sensors, where the Examiner interprets temperature as a non-mechanical property). 

Regarding claim 13: Adams in view of Kim teaches the device of claim 12, as discussed above, wherein non-mechanical properties comprise at least one of voltage, current, or temperature (Adams: [0046]: discloses the use of a two dimensional array of temperature sensors).

Regarding claim 14: Adams in view of Kim teaches the device of claim 12, as discussed above.
Adams is silent with respect to wherein 
the identified at least one battery cell can be removed without removing the sensing unit.

Kim teaches
the identified at least one battery cell can be removed without removing the sensing unit ([Fig. 1, 0044]: discloses “the corresponding battery cell which is determined as being in an abnormal state may be repaired and replaced early”,  where the sensing unit 21 in Kim is shown separate from the batteries 111 – 113, 121 – 123, etc. in Fig 1).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Adams in view of Kim to improve the usability of the battery monitor system by allowing for a simple replacement of one battery with another battery to be tested, as known in the art. 

Regarding claim 17: Adams teaches a method for mechanically detecting anomalous battery behavior ([0042]: discloses monitoring a two dimensional grid of pressure and/or temperature sensors to detect damage to a battery), comprising the steps of:
measuring a mechanical property of a battery cell at a first point in time with one or more sensor units ([0048]:discloses an array of pressure detectors, where each of the detectors is capable of sensing pressure) configured as:
i. one sensing unit operationally coupled to a first surface ([0043]: discloses “a 2D pressure sensor array is placed in contact with a battery”, where the Examiner interprets the pressure sensor array as equivalent to a sensing unit); or
ii. two or more sensing units each operationally coupled to the first surface; or 
iii. one or more sensing units operationally coupled to the first surface and one or more sensing units operationally coupled to a second surface, the second surface being opposite the first surface ([0050]: discloses the use of multiple sensing units placed on opposite sides of the battery being monitored);
identifying at least one difference in the at least one mechanical property by comparing the measurement of the mechanical property with at least one of a measurement of the mechanical property at a second point in time or a prediction of the mechanical property at the first point in time ([0067]: discloses recording a set of pressure data at multiple points in time, then calculating a standard deviation for each set, and comparing them to each other, which would identify a difference in terms of a change in the standard deviations); and


Although Adams discloses the use of current and voltage measurements, for example as shown in Fig 12, Adams is silent with respect to 
determining whether there is anomalous battery operation based upon the identification of the at least one change in the at least one mechanical property from each sensor unit and electrical data. 

Kim teaches a device for detecting the failure of a battery using internal pressure measurements ([0013]) that includes 
determining whether there is anomalous battery operation based upon the identification of the at least one change in the at least one mechanical property from each sensor unit and electrical data ([0046 – 0051]: discloses acquiring cell voltage, battery pack voltage, and charging and discharging current along with the internal pressure of the cell.  The device establishes normal patterns and normal ranges of voltage and pressure in order to detect an “abnormal or erroneous state” of the battery).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Adams in view of Kim to 

Regarding claim 22: Adams in view of Kim teaches the device of claim 1, as discussed above, wherein the sensing unit is attached to the first battery cell and an additional battery cell (Adams: [0051]: discloses an arrangement with the sensor array located “between one or more battery cells and the outer casing, between individual battery cells, and/or between one or more anodes and one or more cathodes”).


Claims 10, 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Kim in view of Fukuda et al., US 2017/0077561 (hereinafter 'Fukuda').

Regarding claim 10: Adams in view of Kim teaches the device of claim 8, as discussed above.
Adams in view of Kim is silent with respect to further configured to 
allow the use of the identified at least one battery cell to be modified following the identification of anomalous battery behavior. 

Fukuda teaches a device configured to 
allow the use of the identified at least one battery cell to be modified following the identification of anomalous battery behavior ([0067]: the abnormality determination device of the present embodiment includes shut-off means for shutting off charging and discharging of the assembled battery in accordance with a determination that an abnormality has occurred in the cell).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Adams in view of Kim in view of Fukuda to create an automatic disconnect of an abnormal cell to avoid damaging the system containing the battery, since if “charging and discharging are not shut off in that state, ignition or rupture occurs ([0004])”, as known in the art. 

Regarding claim 11: Adams in view of Kim teaches the device of claim 1, as discussed above.
Adams in view of Kim is silent with respect to wherein 
the sensing unit is capable of detecting at least one of lithium metal plating, lithium dendrite growth, internal short-circuiting, separator degradation, or gas evolution. 

Fukuda teaches 
the sensing unit is capable of detecting at least one of lithium metal plating, lithium dendrite growth, internal short-circuiting, separator degradation, or gas evolution ([0053] When an abnormality of overcharging has occurred in the cell C1, the swelling is promoted in the cell C1 by the decomposition gas of the electrolytic solution).

when an abnormality of overcharging occurs and the electrolytic solution is decomposed, the secondary battery cell expands following rise in the internal pressure caused by the decomposition gas ([0004])”, as known in the art. 

Regarding claim 19: Adams in view of Kim teaches the method according to claim 17, as discussed above.
Adams in view of Kim is silent with respect to further comprising 
the step of comparing the identified at least one change in the at least one mechanical property with at least one change in at least one non-mechanical property . 

Fukuda teaches 
the step of comparing the identified at least one change in the at least one mechanical property with at least one change in at least one non-mechanical property ([0061]: a difference in an amount of change of swelling between two points having different charging depths in one charging and discharging cycle among at least two of the secondary battery cells is above a predetermined value), where the Examiner interprets swelling as a mechanical property, and charging depth as an electrical (or non-mechanical) property . 



Regarding claim 20: Adams in view of Kim teaches the method according to claim 17, as discussed above.
Adams in view of Kim is silent with respect to further comprising the step of taking a responsive action selected from the group of: 
displaying a warning on a user interface, emitting a warning sound, shutting down a device associated with the battery, or modifying the use of the battery cell.

Fukuda teaches the step of taking a responsive action selected from the group of: 
displaying a warning on a user interface, emitting a warning sound, shutting down a device associated with the battery, or modifying the use of the battery cell ([0067]: shutting off charging and discharging of the assembled battery in accordance with a determination that an abnormality has occurred in the cell 2).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Adams in view of Kim in view of Fukuda to prevent the use of a battery that has been damaged, as a damaged lithium-ion battery can catch fire.


Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Kim in view of Jung et al., US 2016/0036011 (hereinafter 'Jung').
Regarding claim 6: Adams in view of Kim teaches the device of claim 1, as discussed above.
Adams in view of Kim is silent with respect to further comprising 
a light source.

Jung teaches
a light source ([Fig. 3, 0052]: an X-ray being irradiated through the hole 30H).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Adams in view of Kim in view of Jung to investigate the internal state of the battery as an additional means to determine if the battery is swelling or otherwise damaged.

Regarding claim 21: Adams in view of Kim teaches the device of claim 1, as discussed above.
Adams in view of Kim is silent with respect to wherein 
the sensing unit is configured to receive at least one wavelength of radiation from a radiation source configured to transmit the at least one wavelength of radiation through the first battery cell.

Jung teaches
the sensing unit is configured to receive at least one wavelength of radiation from a radiation source ([Fig. 3, 0052]: detecting the X-ray that penetrates from the cathode 34 to the anode 44 or from the anode 44 to the cathode 34) configured to transmit the at least one wavelength of radiation through the first battery cell ([Fig. 3, 0052]: an X-ray being irradiated through the hole 30H).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Adams in view of Kim in view of Jung to investigate the internal state of the battery as an additional means to determine if the battery is swelling or otherwise damaged.


Claim 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Kim in view of Yoon et al., US 2010/0297482 (hereinafter 'Yoon').
Regarding claim 16: Adams in view of Kim teaches the device of claim 1, as discussed above.
Adams in view of Kim is silent with respect to wherein 
the determination of anomalous battery operation comprises detecting at least one of a decrease in strain while the battery is charging, or an increase in strain while the battery is discharging.


the determination of anomalous battery operation comprises detecting at least one of a decrease in strain while the battery is charging, or an increase in strain while the battery is discharging ([0017]: the electrical connection in the battery module is interrupted, and therefore, the charging and discharging operation is stopped, with the result that further swelling of the battery cells or the unit modules is restrained).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Adams in view of Kim in view of Yoon to make use of both electrical and mechanical properties in a battery pack so that “the safety of the battery module is greatly improved ([0017])”, as known in the art.

Regarding claim 18: Adams in view of Kim teaches the method according to claim 17, as discussed above, further comprising the step of detecting battery controller faults by utilizing a plurality of measurements of the mechanical property (Adams: [0046]: discloses “At least one embodiment measures two different local quantities, e.g., the 2D temperature distribution (which can include measuring localized temperature gradients) and the 2D pressure distribution (which can include measuring localized pressure gradients)”, where the Examiner interprets a two dimensional grid of pressure measurements as equivalent to a plurality of measurements of the mechanical property).  


cross-referencing with at least one of a voltage or current measurement of at least one of a battery cell or battery controller.

Yoon teaches 
cross-referencing with at least one of a voltage or current measurement of at least one of a battery cell or battery controller ([0030]: the connection between the battery module and the power switch unit is interrupted independently from the BMS in an abnormal operation condition. Consequently, when an abnormal operation, such as overcharge, overdischarge, or overcurrent, of the battery module occurs, the electrode terminal connection region is broken and short-circuited due to the expansion stress of the battery cells due to the swelling of the battery cells).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Adams in view of Kim in view of Yoon to make use of both electrical and mechanical properties in a battery pack so that “the safety of the battery module is greatly improved ([0017])”, as known in the art. 


Response to Arguments
Applicant's arguments filed 11 November 2021 have been fully considered but they are not persuasive.
Even determining "damage" is also not determining anomalous behavior - it is detecting physical deformities in the battery. A battery may have physical damage and still not function in an anomalous manner. Indeed, nothing in Adams teaches that detecting or determining "anomalous behavior" as specified. As noted in the instant specification, "Anomalous behavior refers to a measurable characteristic of the battery during operation that deviates from a prescribed set of 'normal' characteristics determined from prior measurements or from theoretical models."
Examiner submits that Adam discloses the ability to detect a damaged battery by observing a different temperature and pressure profile when compared to an undamaged battery (Adams, [0079]).  This change in temperature and pressure profiles is interpreted as an example of “anomalous” operation, as one would not expect normal operation of battery to deviate from the detected baseline in this manner.  Further, Kim, which was added due to Applicant’s amendments, has the capability of detecting “abnormalities” using “failure determining factors such a cell temperature, a battery ambient temperature, humidity, a charging amount, a cell voltage, a charging and discharging current, and a battery pack voltage. ([0048])”.
	Applicant argues (see pages 10 – 11): Adams does not disclose "determination of anomalous battery operation by, for each of the one or more sensing units, comparing a value of a mechanical property measured by the sensing unit to a value of the mechanical property measured by the sensing unit at a different point in time and to electrical data"

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Hayashizaki et al., US 2017/0170668,  discloses determining an abnormal state of a battery using temperature and expansion of the cell
Noguchi, US 2011/0148359, discloses detecting abnormalities in a battery using a  stress luminescent material and a photodetector 
Masuda et al., US 2004/0247994, discloses detecting abnormal battery swelling using stress detectors miounted between batteries in a module
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/           Primary Examiner, Art Unit 2862